DETAILED ACTION
In response to the Amendments filed on April 20, 2022, claim 11 is amended; claims 1-7, 9, and 10 are cancelled; and claims 21-30 are newly added. Currently, claims 11 and 19-30 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the previous objection and 35 U.S.C. 112 rejections of the claims, the amendment to claim 11 is considered sufficient to clarifying the previous informalities and confusion while the other issues are moot since the respective claims have been cancelled.

With respect to previous prior art rejections, applicant’s remarks on pgs. 6-7 that these are moot are persuasive since these claims have been cancelled.

With respect to applicant cited support for the newly added claims on pg. 7, while the cited [0077]-[0078] does not appear to provide support for the claimed features, it is noted that instant Figures 16-18 described on instant [0079]-[0090] provide support for the claimed features. Therefore, the newly added claims are considered to be supported by the instant disclosure.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Banta on April 25, 2022.

The application has been amended as follows: 
The specification is amended as follow:
On line 6 of Instant [0087], the recitation of “within manifold 1815” should be recited as --within manifold 1805--.

The claims are amended as follow:
Claims 11, 21, 22, 24-26, and 30 are amended as follows:
11. (Currently Amended) A fluid collection receptacle comprising a pressure sensor connected to a bottle which detects air pressure in the bottle as the bottle is filled with liquid and an integral rigid tube disposed within the bottle that is integral to the bottle and connected to a port, the pressure sensor also being connected to the port, wherein a second rigid tube is disposed over and around the integral rigid tube and includes a valve interface interfacing a valve disposed within a breast pump manifold and wherein the breast pump manifold is connected to a top portion of the bottle.
21. (Currently Amended) The fluid collection receptacle of claim 11, wherein the integral rigid tube and the port are connected with an adapter.
22. (Currently Amended) The fluid collection receptacle of claim 22, wherein the adapter connects the bottle to [[a]] the breast pump manifold.  
24. (Currently Amended) The fluid collection receptacle of claim 23, wherein the valve selectively allows the liquid to fall into the bottle.  
25. (Currently Amended) The fluid collection receptacle of claim [[11]] 21, wherein the integral rigid tube is disposed at an approximate center of the bottle when the bottle is attached to the adapter.
26. (Currently Amended) The fluid collection receptacle of claim 11, wherein an air permeable liquid proof seal is disposed between the pressure sensor and the integral rigid tube.
30. (Currently Amended) The fluid collection receptacle of claim 11, where in the second rigid tube has a diameter greater than a diameter of the integral rigid tube.

REASONS FOR ALLOWANCE
Claims 11 and 19-30, as presented in the Examiner’s Amendments of the Amendments filed on April 20, 2022, are allowable over the prior art
The following is an examiner’s statement of reasons for allowance: the closest prior art of record both singly and in combination does not disclose all of the specifics of a fluid collection receptacle comprising a pressure sensor, a bottle, an integral rigid tube, a port, a second rigid tube, a valve interface, a valve, and a breast pump manifold as required by the amended claims.
Regarding claim 11, while the prior art discloses various features of the claimed invention, the closest prior art, see PTO-892, does not disclose all of the limitations required by the claims. See pgs. 12-13 of the Non-Final Rejection dated September 24, 2021 for additional details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783